Case 13-20227   Doc 290   Filed 02/11/19 Entered 02/11/19 16:55:39   Desc Main
                           Document     Page 1 of 14




                                    XXXXXXX   0.00
Case 13-20227   Doc 290   Filed 02/11/19 Entered 02/11/19 16:55:39   Desc Main
                           Document     Page 2 of 14
Case 13-20227   Doc 290   Filed 02/11/19 Entered 02/11/19 16:55:39   Desc Main
                           Document     Page 3 of 14
Case 13-20227   Doc 290   Filed 02/11/19 Entered 02/11/19 16:55:39   Desc Main
                           Document     Page 4 of 14
Case 13-20227   Doc 290   Filed 02/11/19 Entered 02/11/19 16:55:39   Desc Main
                           Document     Page 5 of 14
Case 13-20227   Doc 290   Filed 02/11/19 Entered 02/11/19 16:55:39   Desc Main
                           Document     Page 6 of 14
Case 13-20227   Doc 290   Filed 02/11/19 Entered 02/11/19 16:55:39   Desc Main
                           Document     Page 7 of 14
Case 13-20227   Doc 290   Filed 02/11/19 Entered 02/11/19 16:55:39   Desc Main
                           Document     Page 8 of 14
Case 13-20227   Doc 290   Filed 02/11/19 Entered 02/11/19 16:55:39   Desc Main
                           Document     Page 9 of 14
Case 13-20227   Doc 290   Filed 02/11/19 Entered 02/11/19 16:55:39   Desc Main
                          Document      Page 10 of 14
Case 13-20227   Doc 290   Filed 02/11/19 Entered 02/11/19 16:55:39   Desc Main
                          Document      Page 11 of 14
Case 13-20227   Doc 290   Filed 02/11/19 Entered 02/11/19 16:55:39   Desc Main
                          Document      Page 12 of 14
Case 13-20227   Doc 290   Filed 02/11/19 Entered 02/11/19 16:55:39   Desc Main
                          Document      Page 13 of 14
Case 13-20227   Doc 290   Filed 02/11/19 Entered 02/11/19 16:55:39   Desc Main
                          Document      Page 14 of 14
